                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00643-FDW-DCK
 DENISE KINSINGER                                 )
 ERIC KINSINGER,                                  )
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )         ORDER
                                                  )
 STEVEN MATTHEW GOOD                              )
 WILLIAM H WINN JR                                )
 SMARTCORE, LLC GROUP HEALTH                      )
 BENEFIT PLAN                                     )
 SMARTCORE ELECTRICAL SERVICES,                   )
 LLC                                              )
 SMARTCORE ELECTRIC, LLC                          )
 SMARTCORE, LLC                                   )
 JARED CRAFTON CROOK,                             )
                                                  )
                 Defendants.                      )
                                                  )


         THIS MATTER is before the Court on Defendant Jared Crook’s Motion to Set Aside

Default. (Doc. No. 83). Plaintiffs have responded to the motion, (Doc. No. 87), Defendant Crook

has replied, (Doc. No. 88), and the matter is now ripe for review. For the reasons stated below, the

Court GRANTS Defendant Crook’s Motion.

                                           Background

         Plaintiffs filed their amended complaint on January 8, 2018, alleging that Defendants had

misappropriated employee health insurance contributions, refused to pay a valid claim under the

health insurance policy, and failed to pay wages to Plaintiff Eric Kinsinger, a former employee at

SmartCore. (See generally Doc. No. 3). Defendant Crook acknowledges service of the lawsuit in
February 2018. (Doc. No. 88, p. 3). Nonetheless, Defendant Crook did not file an answer or any

other response in this lawsuit. On December 19, 2018, Plaintiffs moved for an entry of default

against Defendant Crook, and the Clerk entered default against Defendant Crook on December 27.

(Docs. No. 71, 76). Defendant Crook subsequently retained counsel and filed the present Motion

to Set Aside Default on January 30, 2019. (Doc. No. 83).

                                          Legal Standard

       Rule 55(c) of the Federal Rules of Civil Procedure allows the Court to set aside an entry of

default for “good cause.” Fed. R. Civ. P. 55(c). To determine whether “good cause” exists to set

aside the default, courts consider the following factors: 1) whether the moving party has a

meritorious defense, 2) whether it acts with reasonable promptness, 3) the personal responsibility

of the defaulting party, 4) prejudice to the non-defaulting party, 5) a history of dilatory action, and

6) the availability of less drastic sanctions. Payne ex rel. Estate of Calzada v. Brake, 439 F.3d 198,

204–05 (4th Cir. 2006). The Fourth Circuit has “repeatedly expressed a strong preference that, as

a general matter, defaults be avoided and that claims and defenses be disposed of on their merits.”

Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010).

                                              Analysis

       Based on a weighing of the factors in Payne, the Court finds that there is good cause to set

aside the entry of default. See 439 F.3d at 204–05.

A. Meritorious defense

       Plaintiffs’ lawsuit currently involves two sets of claims. The first set of claims revolve

around the allegations involving ERISA: that Defendants misappropriated withheld wages for an

employee healthcare plan and failed to pay a valid claim. The second set of claims arise out of

breach of contract and the North Carolina Wage and Hour Act for SmartCore’s failure to pay Eric
Kinsinger wages.1 With regards to both sets of claims, the Court finds that Defendant Crook has

presented a meritorious defense.

        An individual may be liable under ERISA if they act as a fiduciary and breach their

fiduciary duties to the plan. See 29 U.S.C. § 1109 (2018). ERISA defines a fiduciary as:

        [A] person is a fiduciary with respect to a plan to the extent (i) he exercises any
        discretionary authority or discretionary control respecting management of such
        plan or exercises any authority or control respecting management or disposition of
        its assets, (ii) he renders investment advice for a fee or other compensation, direct
        or indirect, with respect to any moneys or other property of such plan, or has any
        authority or responsibility to do so, or (iii) he has any discretionary authority or
        discretionary responsibility in the administration of such plan.

29 U.S.C. § 1002(21)(A). Thus, employees or managers are not individually liable under ERISA

simply based on their employment title, rather, their liability is determined by the scope of their

authority. See Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993) (stating that ERISA does not

provide for damages “on the part of persons who had no real power to control what plan did”).

        Similarly, while employees or managers can be individually liable under the North

Carolina Wage and Hour Act for a failure to pay wages, their individual liability is contingent

upon them acting as an “employer.” See Powell v. P2Enterprises, LLC, 786 S.E.2d 798, 801 (N.C.

Ct. App. 2016). North Carolina law defines “employer” for the purposes of labor regulations as:

“any person acting directly or indirectly in the interest of an employer in relation to any employee.”

N.C. Gen. Stat. § 95-25.2. The question of whether an individual is an “employer” turns on “the

totality of the circumstances to determine whether the individual has sufficient operational control

over the workers in question and the allegedly violative actions to be held liable for unpaid wages

or other damages.” Powell, 786 S.E.2d at 801.




1
 The Court granted summary judgment in favor of Plaintiffs’ on this claim as to the other Defendants on February
12, 2019. (Doc. No. 86).
       Here, Defendant Crook has stated, via affidavit, that his job title at SmartCore was a “Field

Supervisor and Procurement Manager” and he had no role “with any aspect of employment

benefits and/or payroll.” (Doc. No. 84, p. 6). This purported lack of authority is a meritorious

defense as to liability under ERISA and under the NC Wage and Hour Act. In making this present

finding, the Court does not make any ultimate factual or legal conclusions as to whether Defendant

Crook was indeed acting as a “fiduciary” or “employer.” Rather, the assertion of the meritorious

defense strongly favors setting aside the entry of default at this stage for a later resolution of the

case on its substantive merits. See Colleton Preparatory, 616 F.3d at 417.

B. Personal responsibility of the moving party

       To explain his delayed response in this case, Defendant Crook explains that after receiving

the Amended Complaint, he called Defendant Matthew Good, his former superior at SmartCore.

(Doc. No. 84, p. 5). Mr. Good purportedly assured him that his “employment at SmartCore was

not relevant to the matters at issue in the Amended Complaint, and that [Defendant Crook] would

not need to take any further action.” Id. at 5–6. Defendant Crook interpreted this statement to mean

that SmartCore would take legal action on his behalf, and states that he did not realize the need for

his personal involvement until default had been entered against him. Id. at 6.

       Typically, a pro se litigant is not excused from the consequences stemming from their

ignorance of the rules of civil procedure. See McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary civil litigation should be interpreted

so as to excuse mistakes by those who proceed without counsel.”). However, in this specific

circumstance, where Defendant Crook may have been affirmatively misled that his former

employer would represent him in this case, the Court finds that this factor weighs in favor of setting

aside the entry of default.
C. Delay and prejudice to non-moving party

         Plaintiffs argue that Defendant Crook unreasonably delayed his motion to set aside the

default by filing his motion more than thirty days after the entry of default. (Doc. No. 87, p. 2).

However, the Fourth Circuit has made it clear that delay by itself is not adequate grounds to refuse

to set aside a default. See Colleton Preparatory, 616 F.3d at 418 (“[T]he issue is one of prejudice

to the adversary, not merely the existence of delay.”) (emphasis in original). Indeed, the Fourth

Circuit in Colleton found that a delay of “less than three months” was not clearly prejudicial to the

non-defaulting party. See id.

         With regards to prejudice, Plaintiffs assert that they would be prejudiced by setting aside

the default because discovery is now closed and parties have already filed and argued dispositive

motions. (Doc. No. 87, p. 10). The Court notes that Plaintiffs themselves are at least partly

responsible for any prejudice regarding discovery and dispositive motions. Plaintiffs did not file a

motion for entry of default against Defendant Crook until December 19, 2018, seven months after

Defendant Crook had been served and should have responded to the lawsuit. Plaintiffs’ motion for

entry of default was filed on the same day that dispositive motions were due in this case, and nearly

a month after the close of discovery. 2 (See Doc. No. 65). Plaintiffs could have filed a motion for

entry of default as early as March or April 2018, once it became clear that Defendant Crook had

not responded to the lawsuit. It would be unfair to refuse to set aside the default based on prejudice

that was partly of Plaintiffs’ own making.

         The Court also does not expect that the setting aside of an entry of default will substantially

alter the course of this litigation. This case is scheduled to proceed by way of a bench trial

scheduled for April 3, 2019. The Court previously stated that it will hear from all individuals who


2
 The Court further notes that these deadlines were due to a substantial extension of the Court’s initial scheduling
order.
have submitted an affidavit in this case at this bench trial. (Doc. No. 86). This list of individuals

already includes Defendant Crook, who submitted an affidavit to accompany the other Defendants’

Motion for Summary Judgment. (Doc. No. 72-5). The Court further notes that the bench trial may

also resolve the issue of whether Defendant Crook was acting as an “employer” for the purposes

of North Carolina Wage and Hour Act liability. See Powell, 786 S.E.2d at 801 (stating that the

determination of whether an individual qualifies as an “employer” is a question of for the court).

The fact that the previously scheduled bench trial will largely proceed as initially anticipated

weighs against a finding of significant prejudice for Plaintiffs.

                                             Conclusion

       Upon a balance of the factors, and based on the unique circumstances of this case, the Court

finds good cause to set aside the entry of default against Defendant Crook and hereby GRANTS

Defendant Crook’s Motion to Set Aside Default. (Doc. No. 83). The Court’s previously set

schedules in this case remain in effect with respect to all parties.

       IT IS SO ORDERED.

                                         Signed: March 4, 2019
